Citation Nr: 0916815	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the Veteran's left knee disability for the 
period from November 22, 2002 through May 17, 2004.

2.  Entitlement to an initial disability rating in excess of 
20 percent for status post internal derangement of the left 
knee, for the period from May 18, 2004 through July 21, 2008.

3.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left knee beginning May 18, 
2004.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to 
November 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which granted service connection 
for arthritis of the left knee and assigned a 10 percent 
rating, effective November 22, 2002.  Thereafter, in a 
January 2005 rating decision, the RO rephrased the issue as 
status post internal derangement of the left knee, assigning 
a 20 percent rating from May 26, 2004.  In its March 2005 
rating decision, the RO revised the effective date for the 20 
percent rating for internal derangement of the left knee to 
May 18, 2004, and granted a separate 10 percent rating for 
arthritis of the left knee effective May 18, 2004.  In an 
August 2008 rating decision, the RO again recharacterized the 
issue as total knee replacement, status post internal 
derangement of the left knee, assigning a 100 percent rating 
effective July 22, 2008.  

In August 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In October 2005, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

For reasons explained below, the issues of entitlement to an 
initial disability rating in excess of 20 percent for status 
post internal derangement of the left knee, for the period 
from May 18, 2004 through July 21, 2008, and entitlement to 
an initial disability rating in excess of 10 percent for 
arthritis of the left knee from May 18, 2004 are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

From November 22, 2002 through May 17, 2004, the competent 
medical evidence of record demonstrates that the Veteran's 
left knee disability was characterized by x-ray findings of 
arthritis and complaints of pain, but with full range of 
motion and no instability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the Veteran's left knee disability have not been 
met for the period from November 22, 2002 through May 17, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, preadjudication VCAA notice was provided in a 
June 2003 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be 
obtained by VA.  Letters in October 2003, February 2005, and 
December 2005 advised the Veteran of the evidence needed to 
substantiate a claim for a higher rating and the distribution 
of duties in obtaining such evidence.

In any event, the Veteran's claims for higher initial ratings 
arise from the initial grants of service connection for those 
disabilities.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to 
serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; 
see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because 
the notice that was provided before service connection was 
granted was sufficient, VA's duty to notify in this case has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's 
service treatment records, VA examination reports, private 
treatment records, Massachusetts Department of Transitional 
Assistance records, Social Security Administration (SSA) 
records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
authorizing the release of private medical evidence, 
providing written 
argument regarding his claims, and providing testimony at his 
hearing.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for a higher initial rating for a left knee disability 
for the period from November 22, 2002 through May 17, 2004, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for his left knee disability.  In pertinent 
part, service connection was initially established for 
arthritis of the left knee under Diagnostic Code 5003, with a 
10 percent rating assigned effective November 22, 2002.  In a 
January 2005 rating decision, the RO rephrased the disability 
as status post internal derangement of the left knee and 
assigned a 20 percent rating under Diagnostic Codes 5003-5258 
effective May 26, 2004.  In its March 2005 rating decision, 
the RO utilized Diagnostic Codes 5258-5257 and assigned an 
earlier effective date of May 18, 2004 for the 20 percent 
rating.  That decision also granted a separate rating for 
arthritis of the left knee under Diagnostic Code 5003-5261, 
effective May 18, 2004.  As of July 22, 2008, the Veteran has 
been awarded a 100 percent evaluation for total knee 
replacement, status post internal derangement of the left 
knee under Diagnostic Code 5055, with a prospective reduction 
to the 30 percent minimum rating effective September 1, 2009.  
The Board notes that the RO continued the separate rating for 
arthritis under Diagnostic Code 5003-5261, despite the fact 
that Diagnostic Code 5055 contemplates limitation of motion, 
which appears to violate the rule against pyramiding.  
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses is to be avoided); see also 
38 C.F.R. § 4.68 (The combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were an amputation to be performed.). 

The question being decided herein is whether the Veteran's 
left knee disability warrants an evaluation in excess of 10 
percent prior to May 18, 2004, regardless of whether it was 
labeled an internal derangement or arthritis during that 
period.  

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.


Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Turning to the evidence, on a December 2002 SSA Disability 
Report, the Veteran reported his left knee injury (as well as 
low back pain) and noted that he was unable to squat, bend, 
or sit for long.  He also reported that he had stopped 
working in November 2000 because he was incarcerated.  A 
private treatment record dated on the same day in December 
2002 noted that the Veteran's left knee had a chronic 
anterior cruciate ligament (ACL) deficiency, but that his 
left knee was fairly stable from a medial lateral standpoint.

The Veteran underwent a private medical examination in 
February 2003.  On that occasion, it was noted that the 
Veteran had had a left knee arthroscopy while in service in 
1989, and that he had reinjured his left knee in a motor 
vehicle accident in 2001, resulting in additional 
arthroscopic surgery.  It was noted that the Veteran's left 
knee pain caused him to have difficulty with walking.

The Veteran underwent a private medical examination in August 
2003.  On that occasion, it was noted that his left knee had 
mild genu varum deformity, presumably secondary to medial 
joint arthritis of the left knee.  Thereafter, an August and 
September 2003 private treatment record noted that both 
flexion and extension of the Veteran's left knee were within 
functional limits.

The Veteran underwent a VA joints examination in August 2003.  
On that occasion, he reported sharp and constantly throbbing 
pain in his left knee at an intensity level of 8 (out of 10).  
Such pain was noted to be aggravated by any sudden movements 
or pivots, bending, squatting, and kneeling, and it was noted 
to be alleviated by elevation.  Significantly, it was noted 
that the Veteran had not had any falls.  Examination revealed 
that the Veteran ambulated with no apparent distress and used 
no assistive devices.  His left knee had no swelling, 
crepitus, click, or effusion, and he had no joint line 
tenderness.  Range of motion of the left knee measured 0 to 
140 degrees.  The Veteran was able to squat and was not asked 
to duck walk.  His knees were stable to varus and valgus 
stress.  With a two-pound weight placed on his left ankle, he 
was able to perform five knee extensions with crepitus in his 
left knee.  Accompanying X-rays revealed arthritis of the 
left knee.

On a January 2004 medical impairment questionnaire pertaining 
to benefits from the Massachusetts Department of Transitional 
Assistance, the Veteran's private physician noted that the 
Veteran could bend or stoop when needed.  Approximately three 
weeks later in January 2004, on a follow-up assessment form, 
the Veteran's private physician noted that the Veteran had 
left knee pain which caused difficulty with walking.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's left knee disability is adequately evaluated as 10 
percent disabling for the period from November 22, 2002 
through May 17, 2004.  For this period, the competent medical 
evidence of record demonstrates that the Veteran's left knee 
disability was manifested by subjective complaints of pain; 
however the knee was stable to varus and valgus stress and he 
had full range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2008).  Even considering the Veteran's subjective 
complaints of pain, the medical evidence of record does not 
support any additional limitation of function that would 
support an evaluation in excess of the 10 percent assigned 
for his left knee disability for the period from November 22, 
2002 through May 17, 2004.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 
4.45, 4.59 (2008).

Moreover, as there is no objective evidence of moderate 
instability or subluxation, flexion limited to at least 45 
degrees, or extension limited to at least 10 degrees, higher 
ratings or separate ratings are not warranted under 
Diagnostic Codes 5257, 5260, or 5261.  See VAOPGCPREC 9-98 
and VAOPGCPREC 23-97 (permitting separate ratings for 
instability and arthritis); see also VAOPGCPREC 9-2004 
(permitting separate ratings for limitation of extension and 
flexion).  

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's left knee 
disability during the period in question.  However, as this 
disability was not manifested by ankylosis, dislocation of 
semilunar cartilage, or malunion of tibia and fibula during 
the period from November 22, 2002 through May 17, 2004, 
Diagnostic Codes 5256, 5258, and 
5262 do not apply.  38 C.F.R. § 4.71a (2008).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, for the period from 
November 22, 2002 through May 17, 2004, the rating criteria 
reasonably described the Veteran's disability level and 
symptomatology; thus, his disability picture was contemplated 
by the rating schedule, and the assigned schedular evaluation 
for that period is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against this 
portion of the Veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left knee disability, for the period from 
November 22, 2002 through May 17, 2004, is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims for an 
initial disability rating in excess of 20 percent for status 
post internal derangement of the left knee, for the period 
from May 18, 2004 through July 21, 2008, and for an initial 
disability rating in excess of 10 percent for arthritis of 
the left knee for the period from May 18, 2004.

The Veteran underwent a private medical examination on May 
18, 2004.  On that occasion, it was noted that he had a long-
standing history of arthritis of the left knee and 
instability of the left knee.  Examination revealed swelling 
of the left knee and obvious spurs to palpation over the 
medial and lateral joint lines.  Flexion of the left knee 
measured 125 degrees and extension of the left knee measured 
5 degrees.  Accompanying X-rays showed severe osteoarthritis 
of the left knee.  The examiner rendered an impression of 
osteoarthritis of the left knee and a torn ACL of the left 
knee.  The examiner noted that the Veteran's major problem 
was pain and that the best procedure he could recommend for 
the Veteran was a left knee replacement.

Eight days later, the Veteran underwent a VA joints 
examination in May 2004.  On that occasion, the Veteran was 
not able to squat or duck walk because of his left knee, and 
he could not complete any straight leg raises on the left due 
to left knee pain.  Examination revealed that his left knee 
had no swelling, but there was slight effusion noted, as well 
as click and crepitus.  The Veteran had joint line tenderness 
to the medial and lateral aspects of his left knee.  Flexion 
of the left knee measured 110 degrees, with pain at the end 
point of motion.



At his August 2005 video conference hearing, the Veteran 
testified that his left knee was totally unstable, and 
explained that "it just gives out when it wants to give 
out."  He reported that his left knee pain was at an 
intensity level of 6 to 8 on a daily basis, aggravated by 
pivoting.  He stated that his left knee caused him to stumble 
and fall to the ground approximately two to three times per 
week.  He also testified that, while working previously as an 
automobile mechanic, he became unable to bend, stretch, or 
kneel down to do his job.  The Veteran acknowledged that he 
did not take any medications for his left knee pain, and 
instead he used elevation and icing for treatment.  He 
reported that his left knee locked up and that he would have 
to lock it back into the joint approximately one to two times 
per month, and that he was limited by pain for three to four 
days after such an episode occurred.  The Veteran confirmed 
that he did not use a brace or cane.  He stated that he had 
swelling in his left knee and that he could not squat down at 
all.  In addition to the primary problem of instability, the 
Veteran testified that he had "very limited" motion in his 
left knee, with more pain when straightening it out (i.e., 
extending).

The Veteran underwent a VA joints examination in December 
2008.  On that occasion, it was noted that the Veteran had 
had a total left knee replacement on July 22, 2008 at the VA 
Medical Center in West Roxbury, Massachusetts.  It was noted 
that, prior to his July 2008 surgery, the Veteran's left knee 
pain was sometimes sharp and at an intensity level of 7 to 8, 
and he had also had weakness, stiffness, and swelling in his 
left knee prior to the July 2008 surgery.

The Board presumes that because the Veteran underwent the 
July 2008 left knee surgery at a VA facility, pertinent VA 
treatment records are available for the time period prior to 
such surgery.  However, the claims file does not contain any 
treatment records for this period.  On remand, all available 
VA treatment records for the period beginning May 18, 2004 
must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).



In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  While the 
Board found that any failure in VCAA notice was not 
prejudicial to the other issue, as remand is being ordered 
for other reasons, there is no harm in curing any defect with 
respect to the issues being remanded.  Thus, on remand, the 
RO/AMC should provide corrective notice.

As a final matter, the Board notes that the RO continued the 
separate rating for arthritis under Diagnostic Code 5003-
5261, despite the fact that Diagnostic Code 5055 contemplates 
limitation of motion, which appears to violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (the evaluation of the 
same manifestation under different diagnoses is to be 
avoided); see also 38 C.F.R. § 4.68 (The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were an amputation to 
be performed.).  On remand, the RO/AMC should address whether 
continuing the separate rating for arthritis with limitation 
of motion under Diagnostic Code 5003-5261 in light of the 
award under Diagnostic Code 5055 for total knee replacement 
violates the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14.

Accordingly, the case is REMANDED for the following actions:

1.  Please send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that advises him that a 
disability rating and effective date 
will be assigned if service connection 
is awarded, to include an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims 
remaining on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for status post internal 
derangement of the left knee and/or 
arthritis of the left knee since May 
2004.  After securing any necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of 
those contained in the claims file.

3.  Obtain VA treatment records dating 
since May 2004 from the West Roxbury, 
Massachusetts VA healthcare system.

4.  Thereafter, the RO/AMC should 
readjudicate whether the Veteran is 
entitled to an initial disability rating 
in excess of 20 percent for status post 
internal derangement of the left knee for 
the period from May 18, 2004 through July 
21, 2008, and whether he is entitled to 
an initial disability rating in excess of 
10 percent for arthritis of the left knee 
beginning May 18, 2004.  In doing so, the 
RO/AMC should address whether continuing 
the separate rating for arthritis with 
limitation of motion under Diagnostic 
Code 5003-5261 in light of the award 
under Diagnostic Code 5055 for total knee 
replacement violates the rule against 
pyramiding set forth in 38 C.F.R. § 4.14.  
If so, appropriate corrective action 
should be taken.  

5.  If the benefits sought on appeal 
remain denied, then the Veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
given an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


